Ex parte Quayle Action
The amendments and response filed 31 January 2021 are acknowledged and have been considered in their entirety.  Claims 1-3 and 6-14 are pending; claims 12-14 remain withdrawn as being drawn to non-elected subject matter.

Withdrawal of Previous Rejections
The rejection of claims 1-9 and 11 under 35 U.S.C. 102(a)(1) & 102(a)(2) or 35 U.S.C. 103, as being anticipated or obvious over Noordam (US 2012/0178128) as evidenced by Bulger et al., Brenda E.C. 1.6.4.2 and Pennickx, M.J is withdrawn in view of the Applicants convincing remarks and amendments.  Noordam et al. utilize a yeast extract and add cystine to said extract (along with glucose and glucose dehydrogenase), wherein the reaction takes place either at pH 5.9 and 51Co (Example 1) or pH 5.1 at 51Co.  However, as noted by Applicants, the glutathione reductase is not active at pH 5.1 (See Figure 3) nor is it active at temperatures of 51Co (See Figures 4 and 5) and there would be no reason to believe once a deactivated enzyme due to hear and temperature would regain activity even if there was some motivation to lower the temperature or raise the pH.  Thus, the rejection is withdrawn and claims 1-3 and 6-11 are in condition for allowance.

This application is in condition for allowance except for the presence of claims 12-14 directed to an invention non-elected with traverse (and not eligible for rejoinder) in the reply filed on 06 August 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
  

    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        13 March 2021